Citation Nr: 1233095	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-40 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 and a January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  In the September 2008 rating decision, the RO declined to reopen the previously denied claim for service connection hypertension and denied the claim for service connection for sleep apnea.  The Veteran submitted additional medical evidence and the RO reconsidered the claims in the January 2009 rating decision, but continued and confirmed the denial of the benefits. 

 In an April 2012 subsequent supplemental statement of the case, the RO reopened the Veteran's claim for service connection for hypertension, but denied the underlying claim.  The Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for hypertension was denied in an unappealed February 2003 rating decision. 

2.  The additional evidence received since the February 2003 decision is either cumulative in nature, does not relate to a necessary element of service connection that was previously lacking, or fails to raise a reasonable possibility of substantiating the claim.

3.  The Veteran's sleep apnea was not first manifested in service or for more than three decades after his separation from service. 

4.  The preponderance of the medical evidence is against a finding that the Veteran's sleep apnea is related to his period of service, to include as proximately caused or aggravated by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim seeking service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).    

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the claimant, which information and evidence VA will seek to provide, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Here, VA sent a notice letter to the Veteran in June 2008, in which the Veteran was informed about the evidence required to substantiate the claims and his and VA's respective duties for obtaining evidence.  VA notified the Veteran of what constituted "new" and "material" evidence pertaining to his claim for service connection for hypertension.  See Kent, 20 Vet. App. at 9.  VA also informed the Veteran on how it determines the effective date for the award of benefits if service connection is to be awarded consistent with the holding in Dingess.  This notice was provided to the Veteran prior to the initial adjudication of his claims.

On review of the claim file, it appears that the Veteran has been provided with sufficient notification, and he has been given every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Under these circumstances, the Board has determined that the notification requirements of the VCAA have been satisfied.  

As to VA's duty to assist the appellant with the obtaining evidence necessary to substantiate a claim, under 38 U.S.C.A. § 5103A, in this case VA has associated with the record copies of the Veteran's service treatment records, identified post-service medical records, and various statements submitted by the.  The Veteran has not identified any relevant, available records in conjunction with his claims that have not been obtained. 

Moreover, although VA's duty to provide an examination or obtain a medical opinion is not triggered absent the submission of new and material evidence (which the Board has determined is not present here), VA obtained a relevant VA medical opinion in January 2012 that addresses the Veteran's claimed theory of entitlement, namely that his hypertension is related to or aggravated by his service-connected diabetes mellitus.  The Board finds that the VA medical opinion is adequate for adjudicatory purposes, as the examiner conducted a thorough review of the Veteran's claims folder and supported his opinion with a sufficient rationale.  

With respect to the Veteran's claim for entitlement to service connection for sleep apnea, VA has sought a medical opinion to address whether his sleep apnea is secondary to any of his service-connected disabilities.  This medical opinion was rendered after a review of the Veteran's claims folder, and it is supported by a sufficient rational.  The Board finds the VA medical opinion is adequate for adjudication purposes.  

The Board acknowledges that VA has not afforded the Veteran a comprehensive medical examination relating to his claims for service connection for sleep apnea on a direct basis.  However, the Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id., 20 Vet. App. 79.  A VA examination under the standards of McLendon is not warranted in this case.

While the record reflects a current diagnosis for sleep apnea, post-service treatment records show that the Veteran was not first diagnosed or treated for his current sleep apnea until several decades after his discharge.  Additionally, there is no competent evidence that indicates that there "may" be a relation between the Veteran's current diagnosed disorder and his service.  Moreover, the Veteran has not asserted that his sleep apnea had an onset during his period of service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Rather, the Veteran contends that his sleep apnea is secondary to his service-connected disabilities - for which VA has already sought an adequate medical opinion.  Simply stated, referral of the claim for an examination or obtainment of a medical opinion on the matter of direct service connection under the circumstances here presented would be an unnecessary act.  38 U.S.C.A. § 5103A(a)(2); see also McLendon, 20 Vet. App. 79.   

Accordingly, the Board finds that no prejudice to the appellant will result from an adjudication of the matter on appeal.  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Petition to Reopen Previously Denied Claim 

In February 2003, the RO denied entitlement to service connection for hypertension.  The RO based its decision on the fact that there was no evidence showing his hypertension was related to his period of service, to include as secondary to his service-connected posttraumatic stress disorder (PTSD).  A notice of disagreement was not received within one year of the notice of that decision and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence before the RO in February 2003 included the Veteran's service treatment records, which are devoid of reference to complaints of, or treatments for, hypertension.  At the time of the Veteran's October 1968 separation examination, clinical evaluation of his heart and vascular systems were normal and the examiner recorded that his blood pressure reading (BPR) was 132/78.  

Evidence before the RO also included VA treatment records, which revealed that the Veteran was being treated for hypertension as early as 1998, prior to his September 2002 assessment of early-onset of diabetes mellitus.  The VA treatment records also showed that the Veteran had a history of poor controlled hypertension due to poor dietary choices.  VA treatment records also showed that he received treatment for PTSD symptomatology.  

The evidence added to the record since February 2003 includes VA treatment records, which continue to reflect treatment for hypertension, diabetes mellitus, and PTSD.  The evidence also contains the Veteran's assertions that his hypertension is secondary to his service-connected diabetes mellitus as well as his service-connected PTSD.  The report of an August 2009 VA diabetes mellitus examination, in which the examiner opined that the Veteran's hypertension was not related to his diabetes mellitus, type II, because based on a review of the claims folder, his hypertension had an onset prior to diabetes.  Lastly, record contains the report of a January 2012VA hypertension examination, in which the examiner concluded that the Veteran's hypertension was less likely than not proximately due to or the result of any service-connected disabilities (PTSD, diabetes mellitus, residuals of right shoulder crush injury, cervical spine arthritis, left clavicle fracture, right chest crush injury, bilateral mandible fracture residuals, hearing loss, tinnitus, diabetic peripheral neuropathy, and erectile dysfunction).  

In support of his medical conclusion, the January 2012 VA examiner noted that the Veteran's hypertension reached a level requiring treatment at least five years prior to the diagnosis of his diabetes mellitus.  The examiner opined that it less likely than not that the diabetes mellitus, type II caused the hypertension.  The examiner further noted that the three main factors involved in the etiology of the Veteran's hypertension were his obesity, alcohol use, and history of tobacco use.  The examiner noted that while there are several studies that showed an association between PTSD and hypertension, there was no study to date which clearly demonstrate a causal relationship between PTSD and sustained hypertension, while accounting for common confounding variables in this population which include an increased rate of alcohol consumption, tobacco use, and obesity.  The VA examiner opined that given the Veteran's current confounding factors involving obesity and alcohol use, it is less likely than not that the Veteran's hypertension is due to or the result of the Veteran's service-connected PTSD.  The VA examiner also concluded that there is no known causation or aggravation relationship between hypertension and hearing loss, tinnitus, diabetic peripheral neuropathy and erectile dysfunction.  The examiner last noted that the residuals of orthopedic injuries could aggravate pre-existing hypertension via the effects of pain on blood pressure.  However, the Veteran's service-connected orthopedic disabilities existed long before the development of treatable levels of hypertension in this case.  The VA examiner concluded that it was unlikely that the Veteran's service-connected residuals of orthopedic injuries aggravated his hypertension. 

The medical evidence added to the record since February 2003 is new because it had not previously been submitted; however, it is not considered material because the evidence could not reasonably substantiate the claim to be reopened.  While the new medical evidence reveals treatment for hypertension, none of the medical records show that the disorder was incurred during active service, became manifest within one year of the Veteran's discharge from service, or that it is proximately due to or the result of the Veteran's service-connected PTSD.  Rather, the January 2012 VA examiner opined that the Veteran's hypertension was not caused by, a result of, or aggravated by, his service-connected PTSD.  This VA medical opinion is supported by adequate and probative rationale.  Evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).

Additionally, the Veteran's own statements concerning his claim are cumulative of those that were before the RO in February 2003 and are, therefore, not new.  As he did prior to February 2003, the Veteran continues to assert that he has hypertension either as a result of service or as secondary to his service-connected PTSD.  These same arguments were advanced prior to the RO's February 2003 adjudication of the Veteran's claim.  

In addition, while the Veteran has been awarded service connection for diabetes mellitus, type II, on presumptive grounds since February 2003, which is new, it is not material as in there is no indication that suggest a secondary relationship between hypertension and his service-connected diabetes mellitus.  This is merely additional theory of entitlement, as oppose to material evidence that raises a reasonable possibility of substantiating the claim.  The law dictates that "finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected."  Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005); see Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (multiple theories of establishing the same benefit are part of same claim).  Thus, the Veteran's advancement of a new theory of entitlement (i.e., that sleep apnea is secondary to diabetes mellitus) is not sufficient to reopen his claim without supporting evidence.

Specifically, the medical opinion rendered in conjunction with the Veteran's August 2006 VA diabetes mellitus examination fails to find evidence of any relationship (to include aggravation), between the Veteran's diabetes mellitus and hypertension, and the additional VA treatment records continue to show that the Veteran's poorly controlled hypertension is associated with his poor diet.  In addition, the January 2012 VA medical opinion concluded that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus or any other of his service-connected disabilities.  Indeed, the newly submitted medical records fail to reflect any findings indicating a relationship between any of the Veteran's service-connected disabilities and his hypertension.  Furthermore, the Board notes that the Veteran is not competent to provide a link between his service-connected disabilities and hypertension, and the medical evidence of record does not support this theory of entitlement.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  

Thus, the evidence of record fails to relate to the reason the Veteran's claim was previously denied, as it fails to suggest that the Veteran's hypertension is directly related to service or related to one of his service-connected disabilities, including his PTSD and diabetes mellitus.  Accordingly, the newly submitted evidence is not material, as it would not serve to substantiate the Veteran's claim if it were reopened.  Moreover, the newly submitted evidence would also not serve to trigger VA's duty to provide the Veteran with a VA examination, as the evidence does not suggest a theory of direct service connection, and the Veteran was provided with an examination and medical opinion regarding secondary service connection.  See Shade, 24 Vet. App. at 118.

3.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran alleges entitlement to service connection for sleep apnea.  Specifically, he asserts that his sleep apnea is secondary to his service-connected disabilities.   The Veteran asserts that his sleep apnea is proximately caused by his service-connected diabetes mellitus and that his sleep impairment associated with his PTSD disability exacerbates his sleep apnea.  He also contends that his breathing weakness associated with his service-connected residuals of chest injury with healed right lung hematoma creates a major risk factor leading to the development of his sleep apnea.  

Although the Veteran does not assert (nor does the evidence of record show) that his current diagnosed sleep apnea is directly related to service, the Board will first address the Veteran's claim for service connection on a direct basis prior to considering his claim on a secondary basis.  Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and 
medical nexus between the claimed in-service disease or injury and the current disability.  See Hickson, 12 Vet. App. at 253.

Here, the evidence of record clearly establishes that the Veteran has obstructive sleep apnea and that he utilizes a continuous positive airway pressure (C- PAP) machine as treatment for this disorder.  See VA treatment records starting in November 2008.  However, the Board observes that the evidence of record does not show that the Veteran had sleep apnea in service, at separation, or until four decades after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Veteran's service treatment records do not document any treatment or complaints involving sleep impairment, let alone findings indicative of sleep apnea.  It is noted that the Veteran was hospitalized for 47 days between March 1968 and May 1968 to treat injuries he sustained to his face and upper torso after being run over by an armored personnel carrier (APC).  The hospital summary report does not indicate any problems attributed to sleep apnea during his hospital treatment.  At the time of an October 1968 examination prior to separation, the Veteran received a normal physical evaluation, except for residual scars, and there was no indication of any sleep problems on the associated report of medical history.   

In addition, the clinical evidence does not reflect, nor has the Veteran's provided lay statements to the effect that he has experienced symptoms of sleep apnea since service.  Significantly, it was not until 2008, more than 40 years after the Veteran's discharge from service that he was initially complained of, and sought treatment for, symptoms associated with sleep apnea.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Essentially, there is no evidence of a disorder first manifesting in service, and the Veteran has not asserted (nor does the evidence of record show) that there is any continuity of symptomatology over the 40 year time span between his separation from service and the first evidence of sleep apnea.  See 38 C.F.R. § 3.303.  As such, service connection may not be established based on chronicity in service, or post- service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; see also Savage, 10 Vet. App. 488, 494-97.

There is also no favorable medical nexus opinion of record that supports a medical link between current diagnosis of sleep apnea and the Veteran's period of service.  Moreover, another examination to obtain such medical nexus opinion is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2).  There is no objective medical evidence indicative of sleep apnea in service or at separation, no evidence of continuity of treatment since service, no evidence of treatment for sleep apnea until 40 years after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A VA examination is not called for in this matter.  See McClendon, 20 Vet. App. 79.  Service connection is not warranted on a direct basis.  

Turning back to the Veteran's primary assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his sleep apnea is proximately caused or aggravated by his service-connected disabilities.  See 38 C.F.R. § 3.310.  

Initially, the Board acknowledges that the medical findings contained in the July 2008 VA general medical and psychiatric examination reports that attribute the Veteran's sleep impairment, manifested by insomnia, combat nightmares, violent dream activity, with his PTSD disability.  The medical opinions in these VA examination reports clearly reflect that the Veteran's sleep impairment is a symptom associated with his PTSD disability.  In this regard, the Board notes that the Veteran's sleep impairment is taken into account when rating his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 of the general rating formula for mental disorders.  To rate sleeping complaints of insomnia, nightmares, and violent dream activity, as separate conditions would violate the rule against pyramiding of disability ratings.  See 38 C.F.R. § 4.14.  The disability rating of 70 percent assigned to the Veteran's service-connected PTSD specifically contemplates chronic sleep impairment in rating that condition.  In cases of overlap, pyramiding or compensating the same signs and symptoms as part of different disabilities must be avoided.  38 C.F.R. § 4.14. 

The Board will, however, does need to consider whether the PTSD symptomatology manifested by sleep impairment has proximately caused or aggravated his separate and distinct diagnosis of sleep apnea.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4. Vet. App. 225 (1993).

While the Veteran may believe he has sleep apnea secondary to his service-connected disabilities, he does not have training in the medical field and the weight of the medical evidence is against such a finding.  A medical professional has commented on the likelihood that the Veteran has sleep apnea proximately caused or aggravated by a service-connected disability.  In the January 2012 VA medical opinion report, after a review of the claims folder and in conjunction with a review of medical literature, the VA examiner concluded that it is less likely than not that the Veteran's sleep apnea is proximately due to or aggravated by his service connected disabilities.  

In support of this medical conclusion, the VA examiner noted that the factors that are known to increase the incidence of sleep apnea include: being male, smoking, and being obese.  The examiner observed that the Veteran had at least two of these risk factors (male gender and obesity), which increased his likelihood of experiencing sleep apnea.  Although the examiner acknowledged that PTSD is related to sleep apnea in some veterans, in this case, the examiner opined that the Veteran's obesity was the well-known risk factor for his sleep apnea and his PTSD did not cause or aggravate his sleep apnea.  The examiner also noted that while sleep apnea has been shown to increase the risk of diabetes, a conclusive study has not shown that diabetes mellitus increases the risk of sleep apnea.  With respect to the Veteran's service-connected disabilities that affect his breathing capacity, the examiner noted that sleep apnea is an AIRWAY disorder not a LUNG disorder, and that the evidence did not demonstrated that the Veteran's 'lung weakness' from an inservice crush injury of the chest would increase the risk of sleep apnea.  In addition, the VA examiner stated that there is no known relationship, including aggravation, between sleep apnea and orthopedic issues, hearing loss, tinnitus, diabetic peripheral neuropathy, or erectile dysfunction.   

There is no medical nexus opinion to the contrary contained in the record.  

The Board has also considered the Veteran's own assertions regarding a possible connection between his right hip problems and his service-connected disabilities.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007), the Court, in regard to varicose veins, indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In this case, the determinative issue involves a medical opinion, and there must be competent medical evidence to the effect that the claim is plausible.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Notably, the question of whether the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected sinusitis can only be answered based on diagnostic testing and medical expertise that cannot be identified by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence showing that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  In contrast, the January 2012 VA medical examiner has opined against a finding that the Veteran's sleep apnea is proximately caused or aggravated by his service-connected disabilities.

In sum, the medical evidence does not show any complaints or medical findings indicative of sleep apnea during service or for four decades thereafter, and there is no competent medical evidence linking this finding directly to service.  See 38 C.F.R. § 3.303.  Furthermore, the weight of the medical evidence is against a finding that the Veteran's sleep apnea is proximately caused or aggravated by his service-connected disabilities.  See 38 C.F.R. § 3.310.  Service connection for sleep apnea is not warranted.   See Hickson, 12 Vet. App. at 253.  



ORDER

New and material evidence has not been received reopen the claim for entitlement to service connection for hypertension, the petition to reopen is denied.

Entitlement to service connection for sleep apnea is denied 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


